Per Curiam.

The petition for rehearing is denied without argument.
The motion for stay pending petition for a writ of certiorari to the Supreme Court of the United States is granted on the following terms:
a) that respondent, without delay, initiate his contemplated petition for writ of certiorari or appeal to the Supreme Court of the United States and expeditiously complete his requirements for said petition or appeal;
b) that the stay granted herein shall remain in effect until the conclusion of the review of the judgment of this court by the Supreme Court of the United States;
c) that, in the event the Supreme Court of the United States denies respondent’s petition for a writ of certiorari or appeal or sustains the judgment of this court in suspending respondent’s license to practice law, the said suspension shall become effective thirty days from the date of said denial or order of the Supreme Court of the United States.